Citation Nr: 9910230	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-29 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for acne 
vulgaris on a schedular and extraschedular basis.

2.  Entitlement to a rating greater than 10 percent for 
prostatitis on a schedular and extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1997, in which 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to an increased rating for his service-
connected acne vulgaris, rated as 10 percent disabling, and 
his service-connected prostatitis, then deemed 
noncompensable.  The veteran subsequently perfected an appeal 
of that decision.  In a December 1997 decision, the RO 
granted the veteran an increase in the evaluation of his 
service-connected prostatitis to 10 percent, effective 
September 11, 1996, the date his claim was received.  The 
veteran maintained his disagreement with the assignment of 
this rating.

In the March 1999 statement by the veteran's accredited 
representative, the Veterans of Foreign Wars (VFW), the VFW 
raises a claim of entitlement to an earlier effective date 
for the assignment of a 10 percent rating for the veteran's 
service-connected prostatitis.  This issue has not been 
developed by the RO and is referred to the RO for appropriate 
disposition.

The veteran's claim of entitlement to an increased rating for 
prostatitis will be addressed in the remand portion of this 
decision.





FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to a rating greater than 
10 percent for his service-connected acne vulgaris has been 
developed.

2.  The veteran's acne vulgaris is manifested by constant 
itching, occasional exudation, sporadic active lesions and 
severe scarring on the face, neck, upper back and chest.

3.  The record indicates that the veteran misses 10 to 12 
days of work a year due to his skin condition.

4.  The record indicates that the veteran has never been 
hospitalized due to his service-connected acne vulgaris.

5.  The veteran's acne vulgaris does not present such an 
exceptional or unusual disability picture as to render the 
application of the regular schedular standards impractical.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent schedular rating for acne 
vulgaris are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.118, Diagnostic Code 7806 (1998).

2.  The criteria for referral for consideration of an 
extraschedular rating by the Chief Benefits Director or the 
Director of Compensation and Pension Service are not met.  
38 C.F.R. § 3.321(b)(1) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his acne vulgaris requires regular 
medication, is constantly itchy, sometimes bleeds, causes 
extensive lesions on his body, has resulted in scarring all 
over his body, and prevents him from working up to 12 days a 
year due to pain and itching on his feet.  His contentions 
regarding the increase in severity of his acne vulgaris 
constitute a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the VA has met its statutory obligation to assist him in 
the development of his claim. 38 U.S.C.A. § 5107(a) (West 
1991).

The RO originally granted the veteran's claim of entitlement 
to service connection for acne vulgaris in a November 1975 
decision, assigning a 10 percent rating thereto, effective 
August 11, 1975, the date his claim was received.  This 
evaluation was confirmed in rating decisions of October 1978, 
October 1996, and February 1997.  The veteran perfected an 
appeal of the latter denial.

As noted above, the veteran contends that his acne vulgaris 
has increased in severity and that a rating greater than 10 
percent is warranted for this condition.  After reviewing the 
evidence of record, the Board finds that the disability 
picture presented by the veteran's acne vulgaris most nearly 
approximates the criteria for a 30 percent rating, and that 
an increased schedular rating is warranted.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118 (1998) (Schedule), the RO ascertained the severity of 
the veteran's acne vulgaris by application of the criteria 
set forth in Diagnostic Code 7806.  Under this provision, a 
10 percent rating is warranted for a skin disorder with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating requires 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  The highest schedular rating available is a 
50 percent evaluation, for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or for exceptional repugnance.  

The medical evidence in the present case includes VA 
outpatient treatment records from September 1995 through 
September 1997, as well as VA skin examinations dated in 
October 1996 and May 1998.  The outpatient treatment records 
indicate fairly regular treatment for skin complaints related 
to the veteran's acne vulgaris, including drug prescriptions.  
The October 1996 VA skin examination report states that the 
veteran has severe acne scarring of the face, neck, upper 
back and chest, with residual cysts and open agminated 
comedones with several active pustular lesions on his back.  
Other skin problems unrelated to his acne vulgaris were also 
noted, such as actinic keratosis of his lip, folliculitis and 
dyshidrosis of the hands.  The examiner noted that the 
veteran had severe adult acne and folliculitis.  Unretouched 
color photographs of the veteran's back submitted with the 
examination report show sporadic acne lesions on his upper 
back.

In a May 1998 report, the VA examiner again noted numerous 
scars on the veteran's face, posterior neck, and upper back, 
with several active lesions on his back, some larger than 5 
millimeters in diameter.  He noted no comedones or serous 
cysts on the face at the time of the examination.  The malar 
and temple areas were clear, and the area behind the ears was 
relatively clear.  The feet and hands were relatively clear, 
and the lesions on the thighs were attributed to 
folliculitis.  The examiner's impression was prominent acne 
on the back and face with acne present on the back at the 
time of the examination.  The examiner went on to note that 
he felt the acne was relatively mild and could be managed by 
topical therapy, with Accutane not being required despite the 
presence of several large lesions on the back.  The examiner 
further noted that the veteran's biggest problem was his 
external scarring and that dermabrasion could be considered 
for the veteran's back and face, but that he thought the 
veteran's face looked pretty good.  The Board notes that the 
veteran wears a beard and mustache to conceal the bulk of the 
acne scarring present on his face.  

At a September 1997 hearing before the RO, the veteran 
testified that his acne vulgaris is manifested by bumps which 
appear all over his body, burst and then bleed.  Prior to the 
time they burst and bleed, the bumps are painful and 
constantly itchy.  He also stated that he takes antibiotics 
and uses ointment to treat the disorder.  He further 
testified that he wears a beard and mustache to cover his 
facial scarring from the acne, and that he misses 
approximately 5 to 6 days of work every 6 months because he 
cannot put shoes on when the skin disorder is active on his 
feet.  Given the corroborating medical evidence, the Board 
finds the veteran's testimony to be credible.

Based on the medical evidence of record, the disability 
picture for the veteran's acne vulgaris more nearly 
approximates the criteria for a 30 percent rating than a 10 
percent rating.  38 C.F.R. § 4.7 (1998).  This is especially 
true in light of the fact that all reasonable doubt must be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (1998).  
The record shows that the veteran's acne vulgaris is 
constantly itching, with occasional exudation, along with 
lesions which come and go and "severe acne scarring" 
requiring the veteran to wear a beard and mustache to conceal 
the scars.  Although the May 1998 examiner indicated that he 
found the veteran's face looked pretty good, he was seeing it 
with the cover of the beard and mustache, and apparently at a 
time when the veteran's acne vulgaris was not active on his 
face.  The October 1996 examiner noted "severe" scarring of 
the face and back, and active comedones and lesions.  
Additionally, despite the May 1998 examiner's opinion that 
the veteran's acne was mild, the Board must consider the 
entire disability picture presented and not simply one 
opinion.  38 C.F.R. § 4.2 (1998).  Consequently, in light of 
the evidence of record, the Board finds that the veteran's 
acne vulgaris warrants the assignment of a 30 percent rating.

While the Board finds a 30 percent rating applicable to the 
veteran's acne vulgaris, the evidence of record does not 
warrant the assignment of a rating greater than 30 percent.  
There is no indication that the veteran has ulceration, 
extensive exfoliation or crusting, nor is there any medical 
evidence of systemic or nervous manifestations.  Finally, 
while the veteran has severe scarring due to his acne, there 
is no indication from either the pictures submitted nor the 
examination reports that the veteran's scarring renders him 
exceptionally repugnant.  Accordingly, there is no basis for 
the assignment of a 50 percent schedular rating.

The Board notes that the veteran's accredited representative 
asserted in the March 1999 informal hearing presentation that 
the veteran should be awarded an additional evaluation for 
either the painful scar on his lip caused by actinic 
keratosis, or the disfigurement caused by his acne vulgaris' 
scarring.  This assertion is based on the findings of the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly known as the United States Court of Veterans 
Appeals) in Estaban v. Brown, 6 Vet. App. 259 (1994).  The 
Board finds that no additional compensation is warranted for 
these scars under the regulations or Estaban.  Initially, the 
Board notes that the veteran is not service-connected for his 
actinic keratosis, only for acne vulgaris.  Therefore, 
scarring associated with his diagnosed actinic keratosis is 
not compensable as part of a service-connected disability.  

As for the representative's argument regarding an additional 
evaluation for the veteran's acne scarring, under the 
Diagnostic Code governing disfiguring scars, the Board finds 
that such an assignment would constitute pyramiding under 
38 C.F.R. § 4.14 (1998) in that disfigurement is already 
compensated as part of Diagnostic Code 7806 under which the 
veteran's acne is evaluated.  Further, Estaban states that 
the "critical element" in allowing a separate evaluation is 
that "none of the symptomatology" for any one of the 
conditions is "duplicative of or overlapping with the 
symptomatology" of the other condition.  Estaban, 6 Vet. 
App. 259, 262.  In the present case, the disfigurement of the 
scars is part of the symptomatology of the veteran's acne 
vulgaris, and therefore cannot be considered a separate 
symptom or condition under Estaban.  Therefore, as noted 
above, the veteran is not entitled to additional compensation 
under Diagnostic Code 7800 for disfiguring scars or under 
Diagnostic Code 7804, for tender and painful scars.  

Having dealt with the veterans claim under the schedular 
criteria, the Board now turns to the veteran's request for 
extraschedular consideration.  The RO found no basis for 
referral of the veteran's claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The evidence of record does not present an 
exceptional or unusual disability picture with regard to the 
veteran's acne vulgaris.  Although the veteran has provided 
credible testimony that he misses up to 12 days of work due 
to skin problems on his feet, this does not indicate marked 
interference with employment.  The veteran has worked 
successfully as a mail carrier in excess of 10 years, and has 
not indicated any hindrance to performing his duties when his 
feet are not inflamed.  Moreover, the medical evidence of 
record does not specifically attribute the veteran's foot 
problems to his acne vulgaris.  The record also fails to 
reveal any hospitalizations, frequent or otherwise, in 
connection with his acne vulgaris that would indicate an 
exceptional disability picture.  Finally, there has been no 
testimony or evidence other than his occasional missed work 
time, that his ability to perform his job has been negatively 
impacted by his acne vulgaris to such an extent as to create 
an unusual or exceptional disability picture.  Therefore, 
having reviewed the record with the mandates for referral to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a schedular evaluation of 30 percent for 
service-connected acne vulgaris is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits. 

Entitlement to referral for extraschedular consideration of 
service-connected acne vulgaris is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to a rating greater than 10 percent for 
his prostatitis.  Initially, the Board notes the veteran's 
accredited representative has asserted that the veteran 
reported receiving private treatment for his prostatitis at 
his October 1996 VA examination.  No attempt has been made to 
clarify this statement or obtain these records, which may be 
pertinent to the veteran's claim.  Therefore, upon remand the 
RO should contact the veteran and request that either he 
obtain copies of all his private treatment records and submit 
them to the record, or that he identify all private 
physicians who have treated him for his prostate condition, 
provide their full names, addresses and dates of treatment, 
along with releases for private treatment record to the RO so 
that the RO can attempt to obtain these records.  
Additionally, the Board notes that the veteran has reported 
voiding problems, dysuria, frequent urination, recurrent 
infections, incontinence, weak stream, getting up several 
times during the night to urinate, and minor leakage as 
symptoms of his prostatitis.  These symptoms have been 
documented in outpatient treatment of his prostatitis since 
January 1997.  However, the most recent VA examination 
report, dated in April 1998, does not discuss these symptoms, 
nor does the examiner adequately discuss the present 
disability picture of the veteran.  Because the presence, 
absence and frequency of these symptoms is relevant for a 
proper evaluation of the veteran's prostatitis, the Board 
finds that this claim should be remanded for another VA 
examination.  The RO should notify the veteran of the 
consequences of failing to report for the examination.  
38 C.F.R. § 3.655 (1998).  Additionally, upon remand the 
veteran should be given the opportunity to add any recent lay 
or medical evidence to the record.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence which may not currently be in 
the claims file.  Specifically, the RO 
should request that the veteran submit 
copies of any private treatment he may 
have received for his prostatitis or in 
the event that he wishes the RO to obtain 
these records the veteran should provide 
the RO with the names, addresses, dates 
of treatment, and releases for private 
treatment records.  

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Little Rock, 
Arkansas, from September 1997, the date 
of the last such request by the VA.

3.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should 
accord the veteran an examination of his 
prostatitis.  The claims file with the 
newly obtained evidence, must be 
forwarded to the examiner and reviewed 
prior to the examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should note all the symptoms 
of the veteran's prostatitis, including 
any voiding dysfunction, specifically 
addressing the interval between daytime 
voiding and the number of nighttime 
voids, any obstructed voiding, urinary 
tract infections, leakage, or 
incontinence.  All necessary tests and 
studies should be performed with the 
results explained in the examination 
report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

